Citation Nr: 1709842	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  06-38 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral eye disability.

2.  Entitlement to an increased rating for bilateral hearing loss, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran presented testimony before the undersigned in July 2010.  A transcript of this hearing is of record.

The Board remanded these claims in December 2010.  Also remanded at that time was a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In an August 2012 rating decision, the RO granted a TDIU, effective September 11, 2007.  The Veteran has not appealed this decision.  The remaining issues have been properly returned to the Board for appellate consideration.

Before proceeding, the Board notes that the Veteran submitted a claim of entitlement to an increased rating for bilateral hearing loss in February 2005.  The RO had issued a rating decision granting an increased disability rating for bilateral hearing loss to 10 percent, effective December 23, 2003, in a June 2004 rating decision.  In general, a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a NOD.  While special wording is not required (for the time period in question), the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review. 38 C.F.R. § 20.201.  Here, though the Veteran's February 2005 claim was submitted within the statutorily prescribed period for submission of a notice of disagreement, the statement does not express dissatisfaction or disagreement with, or a desire to contest the result of, the June 2004 rating decision.  As such, the Board does not construe the February 2005 as a disagreement with June 2004 rating decision, and the Board considers the Veteran's claim date to be in February 2005.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, remand is appropriate for an updated VA examination to ascertain the present severity of the Veteran's bilateral hearing loss.  In a February 2015 VA treatment record, the Veteran is documented complaining of a long history of hearing loss in both ears that seemed to be getting worse.  The Veteran was last examined for his hearing loss in December 2009.  As the evidence reflects a possible worsening of the Veteran's bilateral hearing loss since the last VA examination, a new examination is needed to determine the current level of severity of this disability. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Next, remand is required for the Veteran's claim of entitlement to service connection for a bilateral eye disorder.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address all appropriate theories of entitlement. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

By way of history, service treatment records dated in December 1970 reflect that the Veteran reported spotted vision in his right eye. A Report of Medical History dated in January 1974 reflects that the Veteran reported a history of night blindness with emphasis on the right eye, as well as spotted vision. Moreover, the Veteran testified at the July 2010 Board hearing that he has had eye problems since service.  

VA provided an examination for the Veteran's claim in December 2010.  After testing and a review of the Veteran's record, the examiner concluded that the Veteran was glaucoma suspect and had age related nuclear sclerosis, both eyes.  The examiner concluded that the diagnosed eye conditions were less likely than not etiologically related to service.  For rationale, the examiner cited to his clinical experience.  

This opinion is inadequate because the examiner did not provide rationale for his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet.App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion").  Absent an adequate opinion, the Board must remand the claim for another opinion.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification of sources by the Veteran, contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected bilateral hearing loss.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed bilateral eye disorder.  If possible, the examination should be conducted by an examiner who has not examined the Veteran' previously.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a)  The examiner must determine what eye conditions the Veteran has.  

b)  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any current bilateral eye disability is etiologically related to service.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



